Citation Nr: 0312059	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  The record reflects that he was awarded the Combat 
Infantryman Badge. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision rendered in April 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran engaged 
in combat during his service in Vietnam.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD and dysthymic disorder, the former 
medically attributed to stressors he experienced during his 
service in Vietnam and the latter as likely as not 
precipitated by or exacerbated by the PTSD.


CONCLUSIONS OF LAW

The criteria for a grant of service connection for PTSD with 
dysthymic disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5102, 
5103 and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision in this 
appeal, the Board undertook additional development of the 
issue on appeal pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Specifically, the Board requested VA 
examinations of the veteran to determine the nature, extent, 
and etiology of any neuropsychiatric disability present.  The 
veteran was notified of such development via correspondence 
dated in March 2003, as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).

Subsequently, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV v. Secretary), Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003) invalidated the 
Board's development authority under 38 C.F.R. § 19.9.  The 
Federal Circuit Court further stated in this case that the 
Board was not allowed to consider additional evidence without 
remanding the case to the RO for initial consideration and/or 
without obtaining a waiver of RO consideration from the 
appellant.

Nonetheless, the Board finds it may grant the appellant's 
claim for entitlement to service connection for PTSD based on 
the new evidence obtained.  Hence, any failure to comply with 
VCAA requirements, or with the Federal Circuit Court's ruling 
in DAV v. Secretary, as to this issue is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2002); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the veteran avers that he suffers from 
PTSD as a result of stressors he experienced while on active 
duty in Vietnam.  His discharge documents reflect that he 
served in Vietnam from May 1970 to May 1971.  His military 
occupational specialty was 11B40, or light weapons 
infantryman, and he was awarded the Combat Infantryman Badge.  
His participation in combat is, therefore, conceded.

The stressors identified by the veteran in his stressor 
statement, received by the RO in December 2000, and as 
reported to the VA examiner in April 2003 are related to 
combat, including firing at and killing enemy soldiers, 
reconnaissance duties, and surviving combat while fellow 
soldiers were killed.

As the veteran's service in combat is established, and as his 
in-service stressors are combat-related, the veteran's lay 
testimony, by itself, is sufficient to establish the 
occurrence of the stressful events.  38 U.S.C.A. § 1154 (West 
2002); see also Cohen, at 146.

The Board now turns to the question of a diagnosis of PTSD.  
The Board notes that the record contains the reports of two 
VA examinations, conducted in February 2001 and April 2003, 
VA and private treatment records, and the statement of the 
clinical coordinator, Jimmie L. Thomas, M.S., M.S.W., of the 
Vet Center, dated in January 2001.

VA and private treatment records reflect a diagnosis of 
probable PTSD and referral for PTSD.  Similarly, the January 
2001 statement from the Vet Center notes that the veteran has 
been under treatment from PTSD and depression since April 
2000.  However, the report of VA examination conducted in 
February 2001 concluded that no primary psychiatric diagnosis 
was present.

As noted above, this case was previously before the Board 
which reviewed it and, in January 2003, requested further 
development.  In particular, the Board requested further VA 
examination.

In April 2003, the veteran underwent further VA examination.  
The report is of record and reflects that the veteran 
reported recurring intrusive memories of killing a young 
enemy soldier, as well as other combat related experiences.  
He reported that he experienced unwanted memories of these 
experiences two to three times in the last week, and that 
they lasted for a period of a couple of minutes.  He stated 
that he tries to distract himself when these memories occur, 
and reported that as far as severity was concerned, he did 
not find them to be all that upsetting.  He did not report 
nightmares, but he did report difficulty falling asleep and 
remaining asleep following his return from Vietnam.  He said 
that since then, he has only averaged about three hours of 
sleep per night.  He experienced flashbacks as recently as 
two weeks ago and auditory hallucinations comprised of Asian 
voices he cannot understand, but denied encountering triggers 
that prompt thoughts of Vietnam.  He reported that he avoids 
thinking about his traumatic experiences without much effort 
or disruption two to three times in the last week.  He denied 
avoiding people, places or activities because they remind him 
of the war, and noted he can talk to his brother about 
Vietnam without getting upset.  He enjoys watching war 
movies, but can only recall 30 percent of the important 
details of his traumatic events, even with effort to do so.  
He reported a sense of foreshortened future and significant 
constant depression, but no sense of detachment, restricted 
affect, or anhedonia.  He reported increased startle response 
but no significant anger, concentration, or hypervigilance.  
In terms of his social and occupational history, he noted 
that he has been married to his current wife since 1999, and 
that he has worked in construction for 20 years.  He loves 
his work, and he and his wife have a good marriage.  He 
enjoys eating out with her and shopping, and he keeps in 
close contact with older children from other relationships.  
He reported that another son from a previous marriage died in 
2002, and that a good friend also died that year.  He has 
four close friends, which he said is a normal number of 
friends for him.

The examiner diagnosed chronic PTSD with dysthymic disorder, 
noting that the dysthymic disorder is as likely as not 
precipitated by or exacerbated by the PTSD.  Alcohol 
dependence, diagnosed previously by history, was not found 
currently.  The report reflects a Global Assessment of 
Functioning score of 65.

After careful consideration of the above information, the 
Board finds that the more recent VA examination, conducted in 
April 2003, is the more probative of the two VA examinations 
of record, as it is the more recent examination and was 
conducted in conjunction with a full review of the veteran's 
claims file and medical records.  The February 2001 
examination was conducted absent a review of the veteran's 
claims file.  Furthermore, the conclusions arrived at in the 
April 2003 examination report are buttressed by the January 
2001 statement proffered by the clinical coordinator of the 
Vet Center.

In summary, the record now presents a valid diagnosis of PTSD 
with dysthymic disorder.

After careful review of all the evidence of record, the Board 
finds that the veteran manifests PTSD with dysthymic disorder 
that is the result of stressors he experienced while exposed 
to combat as a result of his active duty in Vietnam.  The 
Board therefore concludes that service connection for PTSD 
with dysthymic disorder is appropriate.


ORDER

Service connection for PTSD with dysthymic disorder is 
granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

